Citation Nr: 1133758	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-07 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left foot injury.

2.  Entitlement to service connection for a left ankle injury.

3.  Entitlement to service connection for a left knee disorder, as secondary to the left foot/ankle injury.

4.  Entitlement to service connection for a left hip disorder, as secondary to the left foot/ankle injury.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from March 1958 to January 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2011, the Veteran testified during a hearing before the undersigned at the RO.  The record was held open for 60 days following the Board hearing to provide him with additional time and opportunity to submit lay evidence.  On the record during the hearing, he waived RO consideration of the evidence to be submitted.  In May 2011, he submitted the additional lay evidence.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Generally, veterans are presumed to have entered service in sound condition as to their health.  See 38 U.S.C.A. § 1111 (West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of soundness provides that a veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 C.F.R. § 3.304(b) (2010).

In July 2003, the VA General Counsel issued a precedent opinion holding that, to rebut the presumption of soundness in 38 U.S.C.A. § 1111 , VA must show, by clear and unmistakable evidence, that (1) the disease or injury existed prior to service and (2) the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

In various statements and during his testimony, the Veteran asserts that he twisted his left ankle going down the stairs during a fire drill in service.  He further contends that the injury led to a shortening of his left leg, which led to limping, which in turn led to left knee and hip disorders.

His service treatment records reveal no injury to the left foot or ankle, or to the left knee or hip.  They do show that he twisted his right ankle going down the stairs in January 1959.  (Emphasis added).

In lay statements received following the April 2011 Travel Board hearing, his brother and sister recounted that the Veteran was a healthy young man when he entered service, but after discharge from the Navy he limped on his left leg.

Post-service VA treatment records since March 2005 reflect complaints of left knee pain, x-ray evidence of degenerative changes in the left tarsal bones, a finding that the left leg is at least one inch shorter than the right leg, and bone scan findings that were consistent with osteomyelitis of the left lateral malleolus (although the Veteran testified that he had since learned that it was not osteomyelitis).  

Given the above, although there is no evidence of an in-service injury to the left foot, ankle, knee, or hip, as the Veteran's entrance examination did not show any discrepancy in leg lengths, he should be scheduled for a VA examination to determine whether his shorter left leg existed prior to service and, if so, whether it was aggravated by service; and whether his claimed left foot, ankle, knee, and hip disorders are proximately due to or have been aggravated by the shorter left leg.  

Prior to the examination, the Veteran should be asked to identify all healthcare providers who have treated him for any disorder of the left hip or of the left lower extremity since his discharge from service and to provide authorization for release of records.  In this regard, the record contains treatment notes from the Martinsburg VA Medical Center (VAMC) from March 2005 to December 2006 as well as radiology reports from December 2007 to January 2008.  During his Board hearing, the Veteran testified that he had been treated at the Martinsburg VAMC initially in December 2004 and since January 2008.  Thus, on remand, VA should obtain all outstanding VA and private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Send to the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims that is not already of record.  Specifically, request that he identify healthcare providers who have treated him for any disorder(s) of his left hip and left lower extremity since discharge from service and obtain records from each.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Martinsburg VAMC from December 1, 2004 through February 28, 2005 and since January 1, 2007.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  After completion of 1 above, schedule the Veteran for a VA orthopedic examination to determine the nature, extent, and etiology of any disorder(s) of the left foot, ankle, knee, or hip, to include his shorter left leg.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions. All appropriate tests (to include x-rays, as necessary) and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should identify any disorder(s) of the left foot, ankle, knee, or hip found on examination. The examiner should render an opinion, consistent with sound medical judgment as to whether it is at least as likely as not (50 percent or greater probability) that such a diagnosed disorder: (1) had its onset during the Veteran's active duty from March 28, 1958 to January 15, 1962, to include as due to an in-service injury, or (2) is proximately due to, or has been aggravated (made permanently worse beyond its natural progression) by, the Veteran's shorter left leg.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  In rendering the requested opinion(s), the examiner should specifically consider and discuss the Veteran's testimony and contentions, the other lay statements of record, and his service and post-service medical records.

A complete rationale should be given for all opinions and conclusions.  If the examiner cannot respond without resorting to speculation, the examiner should explain the reason(s) why a response would be speculative.

3.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims remaining on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

